      Case 2:17-cv-01180-JTM-KRS Document 32 Filed 01/15/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

SEIBENTHAULER LODGE,

                    Plaintiff,
                                                                2:17-cv-01180-JTM-KRS
v.


CITY OF CLOVIS, et al.,

                    Defendants.


                                   FINAL JUDGMENT

      Having granted summary judgment in favor of Defendants on all claims in Plaintiff’s

complaint in a Memorandum Opinion and Order dated September 24, 2019, (Doc. 31),

      THE COURT HEREBY ORDERS, ADJUDGES, AND DECREES that judgment is

entered in favor of Defendants and Plaintiff’s complaint is DISMISSED WITH PREJUDICE.



                                          /s/J. Thomas Marten________________________
                                          THE HONORABLE J. THOMAS MARTEN
                                          UNITED STATES DISTRICT JUDGE
